DETAILED ACTION
Response to Amendment
Claims 1-3, 5-9, 11-17 and 19-23 are pending. Claims 1-3, 5-9, 11-17 and 19-22 are amended directly or by dependency on an amended claim. Claim 23 is new.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 9, 11-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, while security groups and encryption keys are discussed, another reference is provided herein to teach the newly amended limitation: “determine an accessibility of application data associated with the at least one application based at least in part on whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential”.
Applicant’s arguments, see pages 13-14, filed April 16, 2021, with respect to the 35 USC 103 rejections of claims 1-3 and 5-8, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-3 and 5-8 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13, 14, 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) in view of Wood et al. (US 20120240212 A1) in view of Bi et al. (US 20190035091 A1).

Regarding claim 9, GERVAUTZ et al. disclose a system, comprising: a computing device comprising: a processor, a memory, a display, and an image capture device; machine 

GERVAUTZ et al. do not explicitly disclose determine an accessibility of application data associated with the at least one application based at least in part on whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential; retrieve the authentication credential from a local data store in response to determining that the application identifier corresponding to the at least 5Application No. 15/880,731one application matches the application identifier associated with the authentication credential and the authentication request including the authentication credential, or send metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device.

Wood et al. teach determine an accessibility of application data associated with the at least one application based at least in part on whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential (“Embodiments of the present teachings relate to systems and 

GERVAUTZ et al. and Wood et al. are in the same art of applications (GERVAUTZ et al., abstract; Wood et al., abstract). The combination of Wood et al. with GERVAUTZ et al. enables use of an authentication request including the authentication credential. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the authentication of Wood et al. with the invention of GERVAUTZ et al. as this was known at the time of filing, the combination would have predictable results, and as Wood et al. indicate, “For each type of user/access, the applications can provide different functionality, which can be protected by requiring a specific level of security for each user type,” [0002], indicating the advantage in combination with GERVAUTZ et al. in terms of customizing the security according to the user and the desired application.



Bi et al. teach sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device (“Referring to the device 102, the metadata 124 may include a file name corresponding to the video content 140, a summary frame identifier, a date or time the video content 140 was generated, a date or time the summary frame 122 was generated, a motion event start time, a motion event end time, a motion event duration, an identifier of a video segment (e.g., a video clip corresponding to the motion event period), an indication of a frame used to generate a representation of the object included in the summary frame 122, a capture unit identifier (e.g., a camera identifier) associated with the capture unit that generated the video content 140, a camera location, a link (e.g., a uniform resource locator (URL)) to a storage location of the memory 112 where the video content 114 is stored, or a combination thereof.  To illustrate, the metadata 124 may include the associated first frame index (corresponding to the first representation 151) and the associated second frame index (corresponding to the second representation 152).  In some 

GERVAUTZ et al. and Bi et al. are in the same art of video processing (GERVAUTZ et al., [0059]; Bi et al., abstract). The combination of Bi et al. with GERVAUTZ et al. and Wood et al. enables use of metadata. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the metadata of Bi et al. with the invention of GERVAUTZ et al. and Wood et al. as this was known at the time of filing, the combination would have predictable results, and as metadata makes it easy to find and classify information and Bi et al. indicate metadata can be used to "jump" to specific points in time within video content ([0125]) and can be used to identify one or more devices ([0131]).

Regarding claim 11, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. further disclose receive a response from the second server, the response comprising an indication that the at least one application has successfully authenticated with the second server (“The application portal server 145 can be configured to perform an authorization step to determine whether the mobile device 120 and/or the visual search server 125 is authorized to access the content before proceeding to look up and/or send the application content to the requesting entity”, [0160]).

Regarding claim 17, GERVAUTZ et al. disclose a method, comprising: capturing, with an image capture device, an image of an object with the image capture device (obtaining an image of an object in the view of a camera associated with a mobile device, abstract, [0051], [0067]); processing the image of the object to generate a plurality of feature points representing the object (image identification module 364 can be configured to identify and/or extract attributes, descriptors, keypoints, and/or other information associated with an the object in the image, [0072], attributes identified and/or extracted by the image identification module 364 may comprise features, descriptors, keypoints, and/or other information or attributes from an image, [0073], feature points extracted from the image of the object captured by the camera, [0076]);  sending the plurality of feature points to a first 

GERVAUTZ et al. do not explicitly disclose determine an accessibility of application data associated with the at least one application based at least in part on whether an application identifier corresponding to the at least one application matches an application identifier 

Wood et al. teach determine an accessibility of application data associated with the at least one application based at least in part on whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential (“Embodiments of the present teachings relate to systems and methods for generating modular security delegates for application instances, including, for example, applications usable on physical machines, virtualized environments, in the cloud, etc. According to embodiments, in a multiple network environment, multiple machines (or clients) can be configured, each having a defined security level.  Each machine can include a plurality of application instances and corresponding security delegates for various defined security levels.  For example, the defined security levels can be based on various 



GERVAUTZ et al. and Wood et al. do not disclose sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device.

Bi et al. teach sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device (“Referring to the device 102, the metadata 124 may 

GERVAUTZ et al. and Bi et al. are in the same art of video processing (GERVAUTZ et al., [0059]; Bi et al., abstract). The combination of Bi et al. with GERVAUTZ et al. and Wood et al. enables use of metadata. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the metadata of Bi et al. with the invention of GERVAUTZ et al. and Wood et al. as this was known at the time of filing, the combination would have predictable results, and as metadata makes it easy to find and classify information and Bi et al. indicate metadata can be used to "jump" to specific points in time within video content ([0125]) and can be used to identify one or more devices ([0131]).

Regarding claims 13 and 19, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further disclose the machine readable instructions, when executed by the processor, further cause the computing device to at least: cause the at least one application included in the list of applications associated with the object to be installed on the client device (“Automatically launching the application includes determining whether the application is installed on the mobile device.  

Regarding claims 14 and 20, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further disclose identify a user selection an option to add an installed application to the list of applications associated with the object (receiving an application identifier associated with the application from the application portal server, [0011], each application being associated with at least one object and/or object type and a unique application identifier, [0026], allows the application developer to register with the application launch service and to upload new applications to the application portal server, [0111], receive application identifiers associated with the object identified by the visual search server, [0141], “If the request is associated with a new application that is not currently included in the database, the application management 

Regarding claim 16, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. further disclose the image capture device comprises a video camera (camera to take video of object, [0059], [0068]).

Regarding claims 21 and 22, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further indicate receiving from the first server an identification of the object and a list of applications associated with the object further comprises: receiving from a first application executing on the first server the identification of the object in the image (receiving an identification of the object from the visual search engine located on the remote server, [0003], [0009], [0026], visual search server 125 can be configured to perform searches on image content to attempt to identify the objects in the image, [0056], identification of the object and/or type of object may have been performed by the image identification module 364 or by the visual search server 125 in response to a request from the image identification module 364, [0078]); providing the identification of the object in the image to a second application executing on the first server (store a plurality of applications from a plurality of application providers, [0013], plurality of modules comprising processor executable code, [0016], “If a match is found in the object-application database, object information identifying the object in the image can be retrieved 

As the object identification is coming from the remote server rather than going to the remote server, GERVAUTZ et al. do not use the specific language, “providing the identification of the object in the image to the first server”, however, as GERVAUTZ et al. indicate getting a "second opinion" on the identification done locally on the mobile phone, it would have been obvious at the time of filing to one of ordinary skill in the art that this would involve providing the identification of the object in the image to the first server in order to determine whether or not the remote server makes the same identification. 

The plurality of modules is interpreted as teaching at least a second application.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) and Wood et al. (US 20120240212 A1) and Bi et al. (US 20190035091 A1) as applied to claim 11 above, further in view of Matsuno et al. (US 20170188239 A1).

Regarding claim 12, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system of claim 11. GERVAUTZ et al. and Wood et al. do not disclose the authentication request complies with a version of an OAuth protocol. 

Matsuno et al. teach an authentication request that complies with a version of the OAuth protocol (“A protocol of OAuth or the like is used for request for authentication and exchange of responses between the system controller 1 and the SNS server 9, for example”, [0070]).
 
GERVAUTZ et al. and Matsuno et al. are in the same art of mobile devices and authentication (GERVAUTZ et al., abstract, [0156]; Matsuno et al., abstract, [0070]). The combination of Matsuno et al. with GERVAUTZ et al. and Wood et al. will enable use of the OAuth protocol. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the OAuth protocol of Matsuno et al. with the invention of GERVAUTZ et al. and Wood et al. as this was known at the time of filing, the combination would have predictable results, and as it is conventionally accepted that the OAuth protocol allows limited access to the user's data, has ability to share data for users without having to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) and Wood et al. (US 20120240212 A1) and Bi et al. (US 20190035091 A1) as applied to claim 9 above, further in view of Zohar et al. (US 20160189286 A1).

Regarding claim 15, GERVAUTZ et al. and Wood et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. and Wood et al. do not disclose the image capture device comprises a stereoscopic camera.

Zohar et al. teach the image capture device comprises a stereoscopic camera (an object identifier functionally associated with the image capturing element and configured to analyze the at least one image captured by the image capturing element, to identify features of the object, and to uniquely identify the object based at least on the identified features, [0120], image capturing elements 106 and 108 may capture stereoscopic images 

GERVAUTZ et al. and Zohar et al. are in the same art of detecting an object identifier (GERVAUTZ et al., [0027]; Zohar et al., [0120]). The combination of Zohar et al. with GERVAUTZ et al. and Wood et al. will enable use of a stereoscopic camera and stereoscopic representation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the stereoscopic imaging of Zohar et al. with the invention of GERVAUTZ et al. and Wood et al. as this was known at the time of filing, the combination would have predictable results, and as in general, stereoscopic imaging has benefits in applications such as inspection, and as Zohar et al. indicate this allows simple and advantageous implementation of the teachings herein with the use of a pre-existing and ubiquitous .
Allowable Subject Matter
Claims 1-3, 5-8 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110202730 A1 (“The application key authentication unit 121 checks a security level of data based on information stored in the application key DB, and determines whether the contents of a request sent from an application can be transmitted with the security level of the application having called the GW application 100” “when the application key authentication unit 121 checks the security level of data received from the application, and determines that the request can be transmitted with the security level of the application having transmitted the request based on the content of the request, the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661